Title: To George Washington from Jonas Orser, 19 September 1782
From: Orser, Jonas
To: Washington, George


                  
                     verplacks point September 19th 1782
                  
                  The Complaint of Capt. Jonas Orser against Colo. Shelden Capt. Wansworth and Capt. Webb of the Cavelry Certifies that in the Evening of the 17th Instent Capt. Wandsworth & Webb Came to Orsers hous and in a most Unjustifyable manner Quartered their men and horses upon him leaving their men with out an officer to their own goverment in Consequence of which they Committed several abuses such as killing his fowls Distroying his gardings bi nales whiping his Childring and several other abuses Commited in the hous depriving his wife of her Bed by plasing in one of their party whome they said was sick in addission to this behaving in a most riatus and abusive manner, that in consequence of this treetment aplication was made to Colo. Shelden whom promised but did not sind to have the Evils Complaind of redrest but premited them to go on with their abuses.  for the above resons this applaint is presented to the Commander in chief
                  
                     Jonies Orser
                  
               